Citation Nr: 1228175	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO. 02-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a right knee disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1973 to January 1975. 

The issue of service connection for a right knee disorder comes to the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The issue of service connection for a left knee disorder comes to the Board on appeal from a February 2003 rating decision issued by the RO in Hartford, Connecticut. 

The issue of service connection for an acquired psychiatric disorder comes to the Board on appeal from a February 2004 rating decision issued by the RO in Hartford, Connecticut. 

Ultimately, the RO in Hartford, Connecticut, has jurisdiction of the case, since the Veteran's current domicile is nearby. 

In December 2002, the Veteran and his daughter testified at a hearing before a Decision Review Officer (DRO hearing). In June 2006, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. Transcripts of both hearings are associated with the claims folder.

This case was previously before the Board in September 2006. In a September 2006 Board decision, the Board reopened the right knee disorder claim based on a finding that new and material evidence had been submitted. In the same decision, the Board remanded all three service connection issues for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board is granting the claims for service connection for a right knee disorder and depression. To comply with due process requirements, the secondary service connection claim for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is probative medical and lay evidence of record establishing that the Veteran has a chronic right knee condition that began during his military service. 

2. Probative medical evidence of record demonstrates that the Veteran's depression and pain disorder is the result of his service-connected right knee condition. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran has right knee chondromalacia and medial meniscus residuals that were incurred in active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Resolving all reasonable doubt in his favor, the Veteran's depression and pain disorder is the result of his service-connected right knee condition. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Regardless, with regard to the right knee and psychiatric disorder issues being granted, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claims, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Service Connection for a Right Knee Disorder

The Veteran dates the onset of his right knee pain to the time of his military service. He states that he first injured his right knee when he fell during physical training, was put on a temporary profile, and received treatment for right knee pain many times during his military service. He alleges continuous right knee symptomatology since separation from service in 1975. See original February 1975 right knee claim; August 1983, January 1999, October 1998 Veteran's statements; December 2002 and June 2006 hearing testimony transcripts. 

Upon review of the evidence of record, the Board grants the appeal for service connection for a right knee disability. The evidence not only demonstrates the Veteran had chronic right knee chondromalacia during service, but also that he has the same chronic condition post-service. There is also probative medical nexus evidence linking his current residual right knee meniscus tear condition with his military service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id. When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Id. Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition. Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008). See also 38 C.F.R. § 3.303(b). 

A Veteran can also establish continuity of symptomatology in cases where he cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature. Id. at 307-08. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. The January 2012 VA examiner diagnosed internal derangement residuals of medial meniscus tears and arthritis of the right knee. The Veteran has undergone right knee surgery (arthroscopic surgery and medial meniscectomies) in August 1997, August 2000, December 2001, and November 2009.  Earlier VA treatment records dated in 1997 reveal treatment for right knee chondromalacia. Thus, these records demonstrate medical evidence of current right knee conditions. The remaining question is whether these conditions are related to the Veteran's military service. 

Service treatment records (STRs) are replete with complaints and treatment for both right and left knee pain, but predominantly for the right knee. In June 1974, the Veteran reported left knee pain when he ran. In another June 1974 STR, the Veteran reported bilateral knee pain when walking for the past 10 months, with no prior treatment. Muscle cramps were assessed. He was treated throughout June 1974 with heating pads and Tylenol. A July 1974 STR noted pain in both knees. The Veteran denied any injuries. The assessment was chondromalacia. The Veteran again complained of right knee pain later in July 1974. No recent trauma was noted. In-service X-rays of the right knee dated in July 1974 revealed no abnormality. An August 1974 STR documented right knee pain secondary to prolonged walking, treated with an Ace wrap. STRs dated in September and October 1974 reveal further treatment for right knee pain with a diagnosis of "chronic" chondromalacia. Mild crepitus was mentioned, as well as an audible "pop" in the right knee. The Veteran was prescribed prescription pain medication. The Veteran was treated over 10 times during service for right knee pain. At the November 1974 Report of Medical History at separation, the Veteran reported knee problems. The military physician noted chondromalacia. In January 1975 the Veteran was again treated for right knee pain. Tenderness was noted. Knee pain of uncertain etiology was diagnosed. The Veteran was put on a temporary profile with no sports, no physical training, and no marching.

Post-service, with regard to chronicity, the Veteran filed a service connection claim for a right knee condition in February 1975, within a month of separation. He was treated for right knee pain at an April 1975 VA examination, within a year of separation. The Veteran's complaints were noted, but no pathology was found. He again received VA treatment for credible complaints of right knee pain in 1983 and 1984. At that time he maintained that his right knee pain had continued since separation from service in 1975. It was noted he sustained an additional injury to the right leg in 1984 after a fall, but he reported right knee pain in 1983 prior to any intercurrent injury. X-rays of the right knee in 1983 and 1984 were still normal. The Veteran states that he did not receive treatment for his right knee for many years from 1985 to 1997 as VA would not treat him for a nonservice-connected condition. However, from March 1997 to October 1997, he was again treated and diagnosed with right knee chondromalacia in VA treatment records. These records discussed both in-service and post-service symptoms and injuries. A VA surgery report dated in August 1997 assessed a right knee meniscus tear and Grade II femoral condyle chondromalacia. 

In summary, the Veteran's complaints and treatment in service and immediately post-service reflect more than an "isolated" finding of a right knee condition, thereby revealing a chronic condition requiring repeated treatment. 38 C.F.R. § 3.303(b). The Veteran is also competent to report symptoms of right knee pain during and after his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). The Veteran has credibly reported that he has experienced right knee pain over the years. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). It is noteworthy that some chronic conditions are subject to active and inactive stages. See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote." Groves, 524 F.3d at 1309. In the present case, the Veteran's chondromalacia of the right knee is a chronic condition, diagnosed both in-service and post-service.  

Furthermore, with regard to continuity of symptomatology, the documented post-service treatment for the Veteran's right knee pain is sufficiently similar and close in time to his documented in-service symptoms to demonstrate continuity, which is adequate to award service connection for a right knee disability. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. The Veteran's lay assertions, supported by certain medical evidence of record, are credible for purposes of establishing continuity of symptomatology for a right knee condition. Barr, 21 Vet. App. at 310. 

Finally, there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current right knee conditions and the confirmed in-service treatment. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). In December 1999, Dr. J.L.B.T., MD., a private physician, opined that there is "a direct relationship" between the Veteran's current right knee medical meniscectomy tear and his military service. Dr. J.L.B.T. did not provide any detailed reasons and bases for his conclusion.

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board has also considered the report of the January 2012 VA examiner who opined that the Veteran's current right knee meniscus tear residuals were not related to the Veteran's military service. Although this examination was based on a review of the claims folder and provides evidence against the service connection claim, it has several important flaws as well. The VA examiner failed to discuss the Veteran's extensive in-service treatment for right knee pain. The VA examiner also failed to discuss the Veteran's in-service and post-service chondromalacia diagnosis. An earlier August 2007 VA examiner (physician's assistant) also failed to provide an adequate nexus opinion as requested. The August 2007 VA examiner discussed the possibility of a preexisting right knee disorder, which is a theory not supported by any other probative evidence of record. This particular examination is entitled to limited probative value as well.  

The United States Court of Veterans Appeals (Court) has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information. Mariano v. Principi, 17, Vet. App. 305, 312 (2003). The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995). The January 2012 VA examiner failed to discuss certain relevant in-service evidence, thereby limiting the probative value of his opinion. In any event, medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition. Groves, 524 F.3d at 1309-1310.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a right knee disorder (right knee chondromalacia and medial meniscus tear residuals). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of the right knee disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 


Secondary Service Connection for Depression

The Veteran contends that his current depression is the result of his service-connected right knee disability. In particular, he attributes his depression to continuous pain from his physical ailments, including his knees. See May 2003 claim; June 2006 Travel Board testimony at pages 13-15; June 2002 and August 2002 VA mental health treatment notes. The Veteran is now service connected for a right knee disability in the present decision. 

The Board presently grants the appeal and finds that secondary service connection for depression with a pain disorder is warranted. 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records dated from 2001 to 2012 document treatment for depression and a pain disorder. A July 2002 Social Security Administration (SSA) decision determined that the Veteran was disabled, in part, due to depression. Thus, there is probative evidence the Veteran has a current psychiatric disorder.  

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's depression and pain disorder was caused, at least in part, by his service-connected right knee disability. 38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158. Specifically, a VA psychiatrist in a March 2002 VA mental health progress note remarked that the Veteran had "long-standing" mood and pain symptoms that pertain to chronic pain from his right knee and back. This report provides strong evidence in support of secondary service connection for depression and a pain disorder. There is no contrary, negative opinion of record. See June 2008 VA psychiatric consult. 

The Board has considered that the interrelationship between his depressive symptoms, pain disorder, orthopedic problems, and other post-service life stressors is convoluted and unclear at times. In this respect, recent VA mental health treatment notes dated from September to November of 2011 diagnose depression as the result of the recent death of the Veteran's wife. In this respect, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

In any event, the majority of the Veteran's VA mental health treatment records dated from 2001 to 2012, as well as the July 2002 SSA decision, document treatment for depressive symptoms in the context of pain from his physical ailments, including his now service-connected right knee condition. 

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports secondary service connection for depression and a pain disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal is granted as to that issue. The Board is granting secondary service connection for depression with a pain disorder on the basis that is the direct result of the Veteran's service-connected right knee disability, as opposed to aggravation.

The Board does not express an opinion as to the severity of the depression and pain disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 


ORDER

Service connection for a right knee disorder is granted. 

Service connection for depression and a pain disorder as secondary to a service-connected right knee disorder is granted. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the issue of secondary service connection for a left knee disorder. 

The current VCAA letters of record failed to inform the Veteran of the evidence necessary to substantiate his claim for SECONDARY SERVICE CONNECTION for a left knee disorder, on the premise that this disorder is proximately due to or chronically aggravated by his service-connected right knee disorder. 38 C.F.R. § 3.310 (2011). During the course of the appeal, the Veteran reported that his left knee pain started in 1997 or 1998 as the result of his service-connected right knee disability. See August 2007 VA examination; September 2005 representative statement; December 2002 DRO hearing testimony at page 15; June 2006 Travel Board hearing testimony at pages 3-5. Recent court decisions have emphasized that VA must fully investigate the possible nexus between any disorder sought to be service connected with a presently service-connected disorder when such competent evidence is presented. See e.g., Robinson v. Mansfield, 21 Vet. App. 545 (2008). Therefore, a remand is required for the RO/AMC to issue another VCAA letter that addresses SECONDARY SERVICE CONNECTION for a left knee disorder.

The Veteran must also be scheduled for a VA examination and opinion to determine the etiology of any current left knee disorder, on the basis of in-service incurrence, as well as on the basis of being secondary to a service-connected right knee disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

While the January 2012 VA examiner reported that the Veteran did not have a current left knee disorder, other evidence suggests that the Veteran has such a disorder, albeit of varying severity and manifestations. The examiner remarked that the Veteran's left knee imaging studies were "normal." However, in rendering this opinion, the January 2012 VA examiner failed to adequately address other post-service evidence of record documenting the existence of a current left knee disorder. See e.g., April 2007 X-rays assessing minimal degenerative changes in the left knee (discussed by August 2007 VA examiner); July 2002 SSA disability determination indicating the Veteran is disabled due to left knee degenerative arthritis; July 1999 magnetic resonance imaging (MRI) report of left knee meniscus tear.

In addition, although the January 2012 VA examiner opined that the Veteran's left knee condition was not due to the right knee condition, the Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation (i.e., a worsening) under 38 C.F.R. § 3.310(b). See Allen v. Brown, 7 Vet. App. 439, 449 (1995). Therefore, the file will be returned to the VA examiner who conducted the January 2012 VA examination. 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for SECONDARY SERVICE CONNECTION for a left knee disorder, on the premise that it is proximately due to, or chronically aggravated by, his service-connected right knee disorder. See 38 C.F.R. § 3.310 (2011). This letter must (1) inform the Veteran of the information and evidence that is necessary to substantiate this claim ON A SECONDARY BASIS; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2. After securing any additional treatment records, the RO/AMC will return the claims file and a copy of this remand to the examiner who conducted the January 2012 VA examination. If the examiner is not available, the RO/AMC must schedule the Veteran for a VA examination with an appropriate clinician to respond to the inquiry as to whether the Veteran's left knee disorder WAS CAUSED OR WORSENED BY THE SERVICE-CONNECTED RIGHT KNEE DISORDER. The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests. THE EXAMINER MUST PROVIDE A CLEAR EXPLANATION FOR ANY CONCLUSIONS REACHED. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED; AND/OR THAT THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim. The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

The examiner's attention is called to the following:

a. Service treatment reports (STRs) show complaints and treatment for both right and left knee pain, but predominantly for the right knee. In June 1974, the Veteran reported left knee pain when he ran. In another June 1974 STR, the Veteran reported bilateral knee pain when walking for the past 10 months, with no prior treatment. Muscle cramps were assessed. He was treated throughout June 1974 with heating pads and Tylenol. A July 1974 STR noted pain in both knees. The Veteran denied any injuries. The assessment was chondromalacia. At the November 1974 Report of Medical History at separation, the Veteran reported knee problems. The military physician noted chondromalacia.

b. July 1999 MRI report of left knee meniscus tear. 

c. April 2007 X-rays assessing minimal degenerative changes in the left knee (discussed by August 2007 VA examiner); 

d. July 2002 SSA disability determination indicating the Veteran is disabled due to left knee degenerative arthritis; 

e. Post-service, the Veteran did NOT report left knee pain to the April 1975 VA examiner. There is no mention of left knee pain in the record until VA treatment records dated from 1997 to 1999, which diagnosed a left knee meniscal tear. In April 2007, X-rays assessed minimal degenerative changes in the left knee (discussed by August 2007 VA examiner). In a July 2002 SSA disability determination, the Veteran was assessed as disabled due to left knee degenerative arthritis. A July 1999 MRI report revealed a left knee meniscus tear. A January 2012 VA examiner concluded there was insufficient evidence of any current left knee disorder. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record, and readjudicate the secondary service connection claim for a left knee disorder. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


